Kirkpatrick, C. J.
It is with pain that the Court are compelled to reverse this judgment, on a point that does not go to the merits of the case. It is as well the duty, as the inclination of the Court, to give all legal aid to the good intentions of the Legislature in providing a punishment for the violation of the important right of suffrage. The very existence of the government, the liberty, property, and security of the citizens, all depend on the purity of our elections; the moment they become corrupt, all the patriotic struggles of our country for freedom, are lost. But this is a penal action, in which the rules of law require the offence to be set out with certainty. This not having been done, the judgment must be reversed.
The other Justices concurred,
Judgment reversed.